DETAILED ACTION
	Claims 1-10 have been considered for patentability. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huang (CN 204408437) (cited in applicant’s IDS filed 02/22/2022). 
	In re Claim 1, Huang discloses a display device comprising: a case 131, comprising at least one frame; a chute 1311 recessed in an outer surface of the frame; and a handheld device 132 slidably inserted into the chute. 
	In re Claim 2, Huang discloses wherein the handheld device 132 comprises: a telescopic plate (See Figure 31); and a through hole 133 penetrating the telescopic plate.  
	In re Claims 6 and 7, Huang discloses wherein a telescopic plate 132 of the handheld device is a bendable structure (see Huang, Figure 17) and wherein the bendable structure comprises: a first plate; and a second plate hinged to the first plate (see Huang, Figure 17).   
	In re Claim 10, Huang discloses wherein the chute 1311 is located on a bottom of the frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 204408437) (cited in applicant’s IDS filed 02/22/2022) in view of Cross (US Patent 5,762,241).
	In re Claims 3-5, Huang disclose the limitations as noted above, but does not explicitly disclose a substrate on the inner surface of the through hole. However, providing such was not new in the art. For example, Cross discloses a substrate 20 on an inner surface of a through hole (defined by 11, 12 when attached to a user’s wrist).  Cross also discloses wherein the substrate may comprise nylon (col. 4, ll. 15-39) and include anti-skid stripes 24. It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the filing date of this application to have provided a substrate, like that disclosed in Cross, in the through holes as otherwise disclosed in Huang so as to improve the user comfort when a portion of a user’s body is positioned in the through hole. Cross, col. 4 ll. 15-39.  
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 204408437) (cited in applicant’s IDS filed 02/22/2022) in view of Yin et al. (US Patent 7,483,262). 
In re Claim 8, Huang disclose the limitations as noted above, but does not explicitly disclose a driving device. However, providing such was not new in the art. For example, Yin discloses a driving device 142 configured to control a plate 140 to insert into and out of a chute.  Yin also discloses wherein a motor may drive the driving device. Yin, col. 5, ll. 10-34. It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the filing date of this application to have provided a driving device, like that disclosed in Yin, with the apparatus as otherwise disclosed in Huang so as to make the device more ergonomic by allowing an easier transition between the inserted and extracted position.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841